UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

LIBERATION NEWSPAPER,

                           Plaintiff,
                                                                       Civil Action No. 13-cv-0836 (BAH)
                           v.
                                                                       Judge Beryl A. Howell
U.S. DEPARTMENT OF STATE,

                           Defendant.


                                         MEMORANDUM OPINION

         The plaintiff, Liberation Newspaper, filed a request for documents with the defendant,

the Department of State, under the Freedom of Information Act (“FOIA”), 5 U.S.C. 552 et seq.

seeking records pertaining to possible payments made to journalists by the United States

government during the course of the criminal prosecution of five individuals convicted of being

Cuban intelligence agents. 1 See Compl., ECF No. 1. Pending before the Court is the

defendant’s motion to dismiss or, in the alternative, for summary judgment, ECF No. 21. For the

reasons stated below, the defendant’s motion is granted. 2




1
  The defendants are known colloquially as the “Cuban 5,” see Compl. ¶ 3, and have since been returned to Cuba.
See Karen DeYoung, Obama Moves to Normalize Relations with Cuba as American is Released by Havana,
WASHINGTON POST (December 17, 2014).
2
  As part of its motion, the defendant has filed a motion to dismiss the plaintiff’s request for expedited processing for
lack of subject matter jurisdiction. Under 5 U.S.C. §552(a)(6)(E)(iv), a court lacks subject matter jurisdiction “to
review an agency denial of expedited processing of a request for records after the agency has provided a complete
response to the request.” The defendant maintains that it has made a complete response to the request, and, for the
reasons stated below, the Court determines that the defendant’s response was adequate. Accordingly, the request for
expedited processing is moot and this Court no longer maintains jurisdiction to consider the claim. See Muttitt v.
Dep’t of State, 926 F. Supp. 2d 284, 296 (D.D.C. 2013) (“Once an agency has made its final determination under §
552(a)(6)(A), the timeliness of that determination is no longer a live controversy fit for judicial review.” (emphasis
in original)). The defendant’s motion to dismiss the request for expedited processing for lack of jurisdiction is
granted.

                                                           1
I.       BACKGROUND

         The plaintiff brought this FOIA action to obtain documents from the defendant dating

from January 1998 through December 2002 and relating to alleged contracts between the United

States government and ninety Miami journalists who covered the trial of five individuals

convicted of acting and conspiring to act as unregistered Cuban intelligence agents and for

conspiring to commit murder. 3 See Compl. ¶¶ 1-3, 33; United States v. Campa, 459 F.3d 1121

(11th Cir. 2006). According to the plaintiff, these contracts could provide evidence that the

United States paid journalists to spread propaganda domestically and influence public opinion

regarding the accused’s trial. Compl. ¶¶ 4-5, 7. Specifically, the plaintiff alleges that the United

States Information Agency (“USIA”), the Broadcasting Board of Governors, and the Office of

Cuba Broadcasting engaged in “covert payments” to certain nominally independent Miami

journalists in order to influence public opinion regarding the trial. Id. ¶ 4.

         To obtain information regarding these alleged payments, the plaintiff submitted FOIA

requests to the defendant, the Department of State, and to the Broadcasting Board of Governors. 4

Although the USIA was originally a separate entity from the defendant, the USIA was abolished

in 1999 and portions of the agency were subsumed by the defendant. See 22 U.S.C. § 6531. The

plaintiff requested “any and all contracts in the possession or control of the Department of State

regarding all grants, payments, purchase orders and/or obligations of funds to be transferred” to

ninety journalists during the period of January 1998 through December 2002. Compl. ¶ 32. The

plaintiff also requested expedited processing of the request, which was denied. Id. ¶ 60. Nearly

three years after the original request, and after receiving no documents from the defendant, the

plaintiff brought this action in order to obtain the requested materials. Id. ¶¶ 90–91

3
  Although the plaintiff’s Complaint states that the FOIA request specified forty-four journalists, a review of the
request reveals the request to specify ninety journalists. See Ex. 1, Decl. of Sheryl L. Walter, ECF No. 17-2.
4
  The request to the Broadcasting Board of Governors yielded “some responsive information.” Compl. ¶ 12.

                                                           2
         The Court issued a scheduling order requiring the defendant to “complete a search

reasonably likely to yield all responsive records in its possession, custody or control” and set a

schedule for the production of discovered documents. See Minute Order (August 27, 2013).

Consistent with the Court’s Order, and as outlined in the three detailed declarations submitted by

the defendant during the course of this litigation, the defendant searched for responsive

documents. See Decl. of Sheryl L. Walter (“Walter Decl.”), ECF No. 17-1; Second Decl. of

Sheryl L. Walter (“Second Walter Decl.”), ECF No. 21-4; Decl. of John F. Hackett (“Hackett

Decl.”), ECF No. 25-1.

         First, the defendant identified the sources of potentially relevant electronic and physical

records. The defendant identified records systems for the entire Department of State as well as

records systems pertaining to specific individual divisions within the Department of State. 5

Once identified, the defendant spoke with the relevant authorities within the Department of State

on how best to search their record systems. In consultation with these authorities, the defendant

searched the relevant records repositories, including some records maintained previously by the

USIA but now in the custody of the defendant. These searches and the criteria employed are laid

out in the following table:




5
  After discussing the FOIA request with records officials from the Bureau of Educational and Cultural Affairs and
the Office of Acquisitions Management—two of the branches initially identified as potentially having responsive
records—the defendant determined that “it was not reasonably likely” that such branches would maintain records
related to the request. The Bureau of Education and Cultural Affairs was deemed unlikely to have responsive
materials because its mission is “to build friendly, peaceful relations between the people of the United States and the
people of other countries through academic, cultural, sports, and professional exchanges, as well as public-private
partnerships.” See Second Walter Decl. ¶¶ 6–7. Likewise, the Office of Acquisitions Management was deemed
unlikely to have responsive materials because its mission related to contracts for “supplies, equipment and services,
construction of overseas facilities, IT services and equipment, residential and office furniture, safety and security
services and equipment, and maintenance.” Id. ¶ 12. Accordingly, both systems were not searched by the
defendant. This decision is not disputed by the plaintiff.

                                                          3
Office                                 Records System                          Search Criteria

USIA                                   Retired Records                         Manual Search 6
Department of State                    Retired Record Inventory                Names of 90 Journalists, 7
                                       Management System                       “Miami Five,” “Cuban Five,”
                                                                               “Journalist,” “Payments,”
                                                                               “Contracts,” “Cuba”
Department of State                    Central Foreign Policy                  Names of 90 Journalists 8
                                       Records (“Central File”)

Office of the Legal Adviser            Legal Adviser Content Server            “Contract,” “Broadcasting
                                       and Paper Records                       Board,” “BBG,” “Cuba
                                                                               Broadcasting,” “OCB,”
                                                                               “Cuban Five”
Bureau of Western                      Network Drive; individual               “independent journalism,”
Hemisphere Affairs                     email accounts; and paper               “ESF,” “Economic Support
                                       records                                 Funds,” “EAID,” “Foreign
                                                                               Assistance,” “Miami Five,”
                                                                               “Cuban Five”

         After conducting these searches, the defendant determined that it had completed its

search efforts and that it maintained no documents responsive to the plaintiff’s request. See


6
  As discussed below, see infra part III, the USIA’s retired records contain written descriptions summarizing the
materials contained in the records. The defendant reviewed all summary descriptions for documents from the
relevant time period. See Walter Decl. ¶¶ 11–14; Hackett Decl. ¶¶ 8–9.
7
   The defendant searched using the names of all ninety journalists as individual searches. The journalists were:
Raul Ferreira, Pablo Alfonso, Gail Epstein Nieves, Alfonso Chardy, Wilfredo Cancio Isla, Olga Connor, Alejandro
Armengol, Enrique Encinosa, Juan Manuel Cao, Armando Perez Roura, Ninoska Perez Castellon, Ramon Bonachea,
Lourdes D'Kendall, Diego Suarez, Alberto Hernandez, Ariel Ramos, Miguel Cossio, Carlos Alberto Montaner,
Roberto Martin Perez, Helen Aguirre Ferre, Roberto Martinez Sixto, Elio Oliva, Oscar Haza, Jose Basulto, Ramon
Saul Sanchez, Nelson Rubio, Bernadette Pardo, Eduardo Gonzalez Rubio, Humberto Cortina, Jose Alfonso Almora,
Reinaldo Aquit, Ivette Leyva, Barbara Bermudo, Agustin Acosta, Rodrigo Alonzo, Carlos Barba, Armando Alvarez
Bravo, Liz Balmaseda, Vanessa Bauzá, Guillermo Benites, Reinaldo Bragado Bretaña, Carlos Castañeda, Armando
Correa, Cynthia Corzo, Paul Crespo, Vivian Crucet, Ena Curnow, Elaine De Valle, Julio Estorino, Roberto Fabricio,
Tomás García Fuste, Lisette García García, Manny García, Mario Llerena, Marika Lynch, Javier Lyonnet, Luis
Felipe Marsans, Lydia Martin, Ramón Mestre, Ruth Montaner, Daniel Morcate, Leonel Morejón Almagro, Alberto
Múller, Olance Nogueras, Damarys Ocana, Casto Ocando, Sara Okon, Rafael Orizondo, David Ovalle, Jose Dante
Parra Herrera, Enrique Patterson, Ivonne Pérez, Sue Anne Pressley, Adam Ramírez, Gerardo Reyes, Jeanette
Rivera-Lyles, Raúl Rivero, Frances Robles, Jorge José Rodríguez, Roberto Rodríguez-Tejera, Rafael Rojas, Ian
Román, Maria Elvira Salazar, Fabiola Santiago, Agustin Tamargo, Joaquin Utset, Andrés Viglucci, Luisa Yáñez,
José Antonio Zarraluqui, Patricia Zengerle. See Ex. 1, Walter Decl.
8
  Although the defendant originally searched the Central File for documents containing the names of the journalists
within the same paragraph as certain subject matter search terms, following a request by the plaintiff and “out of an
abundance of caution,” the defendant modified the search to include only the names of the journalists without the
restrictive parameters. See Hackett Decl. at ¶ 6.

                                                         4
Second Status Report by Def. Pursuant to Court’s Minute Order of October 30, 2013, ECF No.

18. Accordingly, the defendant moved for summary judgment regarding the plaintiff’s FOIA

request. Following challenges to the adequacy of the defendant’s search for records, the

defendant conducted a renewed search of the records contained in the State Department’s Central

File and submitted an updated declaration describing the revised search. See Hackett Decl.

Altogether, the defendant has submitted three declarations detailing its searches in this matter: an

initial declaration submitted as a status report regarding the defendant’s progress in searching its

records, see Walter Decl.; an updated declaration filed with its motion for summary judgment

detailing the defendant’s efforts to search its records, see Second Walter Decl.; and a further

updated declaration filed with its reply briefing providing details of supplemental searches

conducted in response to criticism by the plaintiff of the initial search methodology, see Hackett

Decl.

II.     LEGAL STANDARD

        “In FOIA cases, ‘[s]ummary judgment may be granted on the basis of agency affidavits if

they contain reasonable specificity of detail rather than merely conclusory statements, and if they

are not called into question by contradictory evidence in the record or by evidence of agency bad

faith.’” Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d 208, 215 (D.C. Cir. 2013) (quoting

Consumer Fed’n of Am. v. U.S. Dep’t of Agric., 455 F.3d 283, 287 (D.C. Cir. 2006)). With

respect to the applicability of exemptions and the adequacy of an agency’s search efforts,

summary judgment may be based solely on information provided in the agency’s supporting

declarations. See, e.g., Elec. Frontier Found. v. U.S. Dep’t of Justice, 739 F.3d 1, 7 (D.C. Cir.

2014); Am. Civil Liberties Union v. U.S. Dep’t of Def., 628 F.3d 612, 619 (D.C. Cir. 2011);

Students Against Genocide v. U.S. Dep’t of State, 257 F.3d 828, 838 (D.C. Cir. 2001). Summary



                                                 5
judgment is properly granted against a party who, “after adequate time for discovery and upon

motion, . . . fails to make a showing sufficient to establish the existence of an element essential to

that party's case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The burden is on the moving party to demonstrate that there is

an “absence of a genuine issue of material fact” in dispute. Id. at 323.

       In ruling on a motion for summary judgment, the court must draw all justifiable

inferences in favor of the nonmoving party and shall accept the nonmoving party’s evidence as

true. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The court is only required to

consider the materials explicitly cited by the parties, but may on its own accord consider “other

materials in the record.” FED. R. CIV. P. 56(c)(3). For a factual dispute to be “genuine,” the

nonmoving party must establish more than “[t]he mere existence of a scintilla of evidence in

support of [its] position,” Liberty Lobby, 477 U.S. at 252, and cannot rely on “mere allegations”

or conclusory statements, Veitch v. England, 471 F.3d 124, 134 (D.C. Cir. 2006); see Greene v.

Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999); Harding v. Gray, 9 F.3d 150, 154 (D.C. Cir. 1993);

accord FED. R. CIV. P. 56(e). Rather, the nonmoving party must present specific facts that would

enable a reasonable jury to find in its favor. See, e.g., FED. R. CIV. P. 56(c)(1). “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Liberty Lobby, 477 U.S. at 249–50 (internal citations omitted).

III.   DISCUSSION

       The plaintiff challenges the adequacy of the defendant’s search on three grounds. First,

the plaintiff challenges the defendant’s search of the Central File, arguing that it should not have

used certain restrictive parameters in connection with the names of the journalists. Pl.’s Opp’n at

8. Second, the plaintiff challenges the adequacy of the search of the retired records of the USIA,



                                                  6
arguing that it is unclear from the declarations submitted what documents were searched. Id. at

9. Third, the plaintiff challenges the adequacy of the search of the files of the Office of Legal

Advisor and the Bureau of Western Hemisphere Affairs, arguing that the searches should have

employed alternative search terms. Id. at 11. As evidence of the inadequacy of the defendant’s

search, the plaintiff points to a “purchase order” in the amount of $28,000 paid to a journalist

identified in the FOIA request for “public relations services” during the relevant time period,

which the plaintiff obtained by searching the Federal Procurement Data System, a public

website. See Pl.’s Opp’n at 5, 10.

       As a general matter, the plaintiff’s challenge to the adequacy of the defendant’s search

misconceives the standard for the adequacy of an agency’s search under FOIA. “[T]he adequacy

of a FOIA search is generally determined not by the fruits of the search, but by the

appropriateness of the methods used to carry out the search.” Iturralde v. Comptroller of

Currency, 315 F.3d 311, 315 (D.C. Cir. 2003). “An agency may establish the adequacy of its

search by submitting reasonably detailed, nonconclusory affidavits describing its efforts.” Baker

& Hostetler LLP v. U.S. Dep't of Commerce, 473 F.3d 312, 318 (D.C. Cir. 2006). “Agency

affidavits are accorded a presumption of good faith, which cannot be rebutted by ‘purely

speculative claims about the existence and discoverability of other documents.’” SafeCard

Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (quoting Ground Saucer Watch, Inc. v.

CIA, 692 F.2d 770, 771 (D.C. Cir. 1981)). Such affidavits should “denote which files were

searched,” by whom those files were searched, and reflect a “systematic approach to document

location.” Weisberg v. U.S. Dep’t of Justice, 627 F.2d 365, 371 (D.C. Cir. 1980). “A reasonably

detailed affidavit, setting forth the search terms and the type of search performed, and averring

that all files likely to contain responsive materials (if such records exist) were searched, is



                                                  7
necessary to afford a FOIA requester an opportunity to challenge the adequacy of the search and

to allow the district court to determine if the search was adequate in order to grant summary

judgment.” Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990). “Only where “a

review of the record raises substantial doubt, particularly in view of ‘well defined requests and

positive indications of overlooked materials,’” is summary judgment inappropriate. Iturralde,

315 F.3d at 314 (quoting Valencia–Lucena v. U.S. Coast Guard, 180 F.3d 321, 326 (D.C. Cir.

1999)). Moreover, “it is long settled that the failure of an agency to turn up one specific

document in its search does not alone render a search inadequate.” Id. at 315 (collecting cases).

Rather, a plaintiff must “offer evidence of circumstances sufficient to overcome an adequate

agency affidavit.” Id. For instance, the plaintiff could contest that the defendant “failed to

search particular offices or files,” or “failed or refused to interview government officials . . . that

. . . might have been helpful in finding the missing documents.” Id.

        The Court is satisfied, based on the three separate and detailed declarations submitted by

the defendant, that the defendant conducted an adequate search for responsive records, even

though the search yielded no responsive documents and even though the plaintiff uncovered a

seemingly responsive document during its independent search of public websites. The defendant

reviewed both hard copy and electronic documents contained in numerous databases across

multiple divisions within the State Department. Beyond the requirements placed upon the

defendant, the defendant responded to criticism from the plaintiff and revised its search

parameters to provide an even broader search for responsive documents. Although the plaintiff

has pointed to a single document discovered outside of the search process, one such document is

not “sufficient to overcome an adequate agency affidavit,” let alone the three declarations

submitted in the present case. See id. Moreover, the plaintiff points to no circumstances



                                                   8
regarding the search sufficient to overcome the presumption of good faith afforded to the

defendant’s declarations.

       The plaintiff’s first challenge to the adequacy of the search—the use of certain limiting

parameters in the defendant’s search of the Central File—is now moot. In response to the

plaintiff’s objection, the defendant searched the Central File without the complained-of limiting

parameters. See Hackett Decl. ¶ 6 (“[A]s a matter of discretion and out of an abundance of

caution, the . . . analyst with knowledge of both the request and the records system conducted a

supplemental full-text search of the Central File for each of the 90 journalists’ first and last

names, without any additional delimiting terms.”). The search still yielded no results. Id.

        The plaintiff’s second challenge to the adequacy of the search—the lack of detail

concerning the search of the USIA’s retired records—is without merit. The defendant’s

declarations explain in detail the process used to review the retired USIA records. The retired

records of the USIA are organized in a two-tier system. The first tier is organized by the date the

record was retired and the USIA office that originated it. The record is also assigned an

“accession number,” which corresponds to its location in the second tier of the records system.

The second tier contains the “accession number” and a detailed description of the record. After

consultation with analysts familiar with the FOIA request and the retired records system, along

with the former records manager for the USIA, the defendant manually searched all the

descriptions of the second tier records dated January 1998 to December 2002, the period of time

sought by the plaintiffs. The search yielded no results. See Walter Decl. ¶¶ 11–14; Hackett

Decl. ¶¶ 8–9. Ms. Walter’s declaration (and Mr. Hackett’s declaration subsequently) describes

in great detail how the multi-layer search was performed, who performed it, and it also avers that




                                                  9
all of the records reasonably likely to include responsive documents were searched. The

defendant’s search of the retired USIA files was reasonable.

        Third, the plaintiff’s final challenge to the adequacy of the search—the omission of

certain search terms with respect to records possessed by the Office of Legal Advisor and the

Bureau of Western Hemisphere Affairs—is also without merit. The plaintiff posits that the

defendant should have used alternative search terms to yield more responsive documents. 9 Yet,

speculation as to the potential results of a different search does not necessarily undermine the

adequacy of the agency’s actual search. “[T]he issue to be resolved is not whether there might

exist any other documents possibly responsive to the request, but rather whether the search for

those documents was adequate.” Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C.

Cir. 1984) (emphasis in original); see also Hornbostel v. U.S. Dep’t of the Interior, 305 F. Supp.

2d 21, 28 (D.D.C. 2003) (stating that “[t]he focus of the adequacy inquiry is not on the results”

of the search). “There is no bright-line rule requiring agencies to use the search terms proposed”

by a plaintiff. Physicians for Human Rights v. U.S. Dep’t of Def., 675 F. Supp. 2d 149, 164

(D.D.C. 2009). Defendants have discretion in crafting a list of search terms that “they believe[]

to be reasonably tailored to uncover documents responsive to the FOIA request.” Id. Where the

search terms are reasonably calculated to lead to responsive documents, the Court should not

“micro manage” the agency’s search. See Johnson v. Executive Office for U.S. Attorneys, 310

F.3d 771, 776 (D.C. Cir. 2002) (“FOIA, requiring as it does both systemic and case-specific




9
 In addition to the electronic searches, the defendant reviewed all paper records in the possession of the relevant
divisions of the Office of the Legal Advisor and the Bureau of Western Hemisphere Affairs and reasonably likely to
contain responsive records. See Second Walter Decl. at ¶¶ 10, 15. One of the files for the Office of Legal Adviser
containing potentially relevant paper documents was labeled “Cuban Five,” further underscoring the reasonableness
of the defendant’s search terms in the present case. See id.


                                                        10
exercises of discretion and administrative judgment and expertise, is hardly an area in which the

courts should attempt to micro manage the executive branch.”).

       The search terms in the instant case were reasonably calculated to lead to responsive

documents. After discussions with State Department officers familiar with and, in one case,

responsible for records management, the defendant crafted a list of search terms reasonably

designed to lead to the information requested. Although the defendant used different search

terms for different databases, this discrepancy does not undermine the conclusion that the search

was reasonable given that the search terms were used after consultation with employees familiar

with the databases and were reasonably designed to yield responsive information. See, e.g., Am.

Fed'n of Gov’t Emps., Local 812 v. Broad. Bd. of Governors, 711 F. Supp. 2d 139, 151 (D.D.C.

2010) (“Plaintiffs’ argument that the search was inadequate because different officials used

different terms when searching their own files is also unpersuasive.”); Judicial Watch, Inc. v.

U.S. Dep’t of Hous. & Urban Dev., 20 F. Supp. 3d 247, 254 (D.D.C. 2014) (“Though some

agencies may choose to search for responsive documents in a centralized fashion using

consistent search terms and techniques across various departments, nothing in FOIA's text or the

relevant case law requires an agency to do so.”). The search terms concerned the relevant

subject matter and were designed to uncover all responsive records. See Hackett Decl. at ¶ 13

(“The [Office of Legal Advisor] staff concluded that the aforementioned keywords were

reasonably tailored to uncover all responsive records within the electronic records systems they

were searching.”); ¶ 16 (“The [Bureau of Western Hemisphere Affairs] staff concluded that the

aforementioned keywords were reasonably tailored to uncover all responsive records within the

electronic records systems they were searching.”). These efforts amply demonstrate the

adequacy of the search conducted here. This defendant’s conclusion is entitled to “a



                                                11
presumption of good faith,” which the plaintiff’s “purely speculative claims about the existence

and discoverability of other documents” has not overcome. See SafeCard Servs., 926 F.2d at

1200 (internal quotations omitted); Hodge v. FBI, 703 F.3d 575, 580 (D.C. Cir. 2013). Where

the agency’s search terms are reasonable, the Court will not second guess the agency regarding

whether other search terms might have been superior.

       In short, the Court is satisfied, based on the three detailed submissions by the defendant,

that the defendant conducted an adequate search for responsive records, despite the fact that the

search yielded no documents.

IV.    CONCLUSION

       For the reasons stated, the Court concludes that “there is no genuine dispute as to any

material fact,” FED. R. CIV. P. 56(a), regarding the adequacy of the defendant’s search for

responsive records in response to the plaintiff’s FOIA request. Accordingly, the defendant’s

motion for summary judgment is granted.

       An appropriate Order accompanies this Memorandum Opinion.

       Date: February 19, 2015


                                                                        Digitally signed by Hon. Beryl A. Howell
                                                                        DN: cn=Hon. Beryl A. Howell, o=U.S.
                                                                        District Court for the District of Columbia,
                                                                        ou=United States District Court Judge,
                                                                        email=Howell_Chambers@dcd.uscourts.g
                                                                        ov, c=US
                                                                        Date: 2015.02.19 19:00:11 -05'00'
                                                     __________________________
                                                     BERYL A. HOWELL
                                                     United States District Judge




                                                12